Fourth Court of Appeals
                               San Antonio, Texas
                                  September 22, 2021

                                  No. 04-21-00155-CV

                        IN THE INTEREST OF M.K.V., a child,

                     From the County Court, Val Verde County, Texas
                             Trial Court No. 2020-0007-CCl
                      Honorable Sergio J. Gonzalez, Judge Presiding


                                    ORDER

      After we granted first and second extensions, the Department’s brief was due on
September 20, 2021. See TEX. R. APP. P. 38.6(b). After the twice-extended due date, the
Department filed a third motion for a two-day extension of time to file its brief.
      The motion is GRANTED. The Department’s brief is due on September 22, 2021.




                                               _________________________________
                                               Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.



                                               ___________________________________
                                               MICHAEL A. CRUZ, Clerk of Court